                                                                                         FILED
                                                                                2020 Jan-31 PM 02:40
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION
SARAIL ARCHILLA,                          )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No.: 4:18-cv-0460-MHH-JEO
                                          )
SCOTT HASSELL, et al.,                    )
                                          )
       Respondents.                       )


                         MEMORANDUM OPINION


      In his § 2241 habeas petition, Mr. Archilla challenges his continued detention

by federal immigration authorities pending his removal from the United States. The

magistrate judge to whom this case is assigned entered a report in which he

recommended that the Court deny Mr. Archilla’s petition for habeas relief because

Mr. Archilla has not cooperated in his removal from the United States. (Doc. 10).

Mr. Archilla responded to the report in a document captioned “Petitioner’s Motion

for Reversal of the Negative Recommendation.” (Doc. 12). This Court will treat

the motion as objections to the magistrate judge’s report and recommendation

pursuant to 28 U.S.C. § 636(b)(1).
                                                  I.

       A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

When a party objects to a report and recommendation, the district court must “make

a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” Id. A district court

reviews for plain error proposed factual findings to which no objection is made, and

the Court reviews propositions of law de novo. Garvey v. Vaughn, 993 F.2d 776,

779 n.9 (11th Cir. 1993); see also United States v. Slay, 714 F.2d 1093, 1095 (11th

Cir. 1983) (per curiam), cert. denied, 464 U.S. 1050 (1984) (“The failure to object

to the magistrate’s findings of fact prohibits an attack on appeal of the factual

findings adopted by the district court except on grounds of plain error or manifest

injustice.”) (internal citation omitted); Macort v. Prem, Inc., 208 Fed. Appx. 781,

784 (11th Cir. 2006).

                                                  II.

       Mr. Archilla is subject to an order of removal from the United States because

he is not a citizen of the United States, and he entered the country illegally as a child.

He asserts that his ICE detention has exceeded twelve months.1 Mr. Archilla


1
  Mr. Archilla first encountered ICE officials in 2017 while he was in custody at a federal
correctional facility in Georgia serving a 144-month sentence imposed in 2010 for conspiracy to
possess with intent to distribute cocaine. It is not entirely clear from the record when Mr.
                                              2
contends that he has not been successful in his attempts to assist in his removal

because he does not know his country of origin. He knows that he entered the United

States from Canada when he was a child, and he has not left since arriving, but he

does not know whether he is a citizen of Canada. On November 7, 2017, Canadian

officials notified ICE that they had no birth records matching information that Mr.

Archilla provided. (Doc. 6-1, ¶ 11).

       Based on leads that suggested that Mr. Archilla might be a citizen of Jamaica,

ICE reached out to the Consulate General of Jamaica in Florida. Because of the

limited information that Mr. Archilla was able to provide, the Consulate General has

not been able to provide travel documents for Mr. Archilla. (Doc. 6-1, ¶ 17). In his

objections, Mr. Archilla asserts that he “never claimed that he was born in Jamaica.

He claimed his mother was born in Jamaica.” (Doc. 12, p. 15). 2

        In his objections, Mr. Archilla contends that his mother told him that he was

born in Ontario, Canada and that she did not give him a copy of his birth certificate.




Archilla’s custody under his federal criminal sentence ended. For purposes of this discussion, the
Court will assume that his BOP custody ended on December 21, 2017, when he was transferred to
the Etowah County Detention Center in Alabama. (Doc. 6-1, ¶¶ 5-6, 13).
2
  Janet Lopez, a case manager for the federal correctional facility where Mr. Archilla was housed
in Georgia, provided ICE officers with reports from the institution which state that Mr. Archilla
indicated to employees of the correctional facility that he and his mother were from St. Croix,
United States Virgin Islands. Ms. Lopez also explained that Bureau of Prisons records indicate
that Mr. Archilla’s correct identity is Dwight Michael Ried and that he is from Jamaica. (Doc. 6-
1, ¶ 18).

                                                3
He asserts that his mother was illiterate, that she may have been confused about his

place of birth, and that she no longer is alive to provide citizenship information.

(Doc. 12, pp. 13-14). Mr. Archilla submits that he “has made and is still making

good-faith effort [sic] in support of ICE’s removal effort . . . .” (Doc. 12, p. 16).

      After several unsuccessful attempts to determine Mr. Archilla’s country of

origin, ICE officers met with him and explained that they needed accurate

information about his identity to obtain identification documentation for him. (Doc.

6-1, ¶ 21). As of the date that ICE submitted its evidence in this case, Mr. Archilla

had not provided additional information to ICE officials to assist ICE in his removal.

(Doc. 6-1, ¶ 21).

                                               III.

      In his objections, Mr. Archilla criticizes efforts that ICE officials have made

to identify his country of citizenship, but Mr. Archilla does not challenge ICE’s

assertion that Canadian and Jamaican officials have not been able to find identifying

information for Mr. Archilla in their records. (Doc. 6-1. ¶¶ 11, 17). To the extent

that Mr. Archilla challenges ICE’s purported use of hearsay to try to determine Mr.

Archilla’s citizenship, the objection is without merit. See Vidinski v. Lynch, 840

F.3d 912, 917 (7th Cir. 2016) (permitting use of hearsay in immigration

proceedings).




                                           4
      In his objections, Mr. Archilla contends that “ICE intentionally failed to

inform the Court” that ICE agents “talked to [] people” who “supplied information

to ICE.” (Doc. 12, p. 16). Mr. Archilla attached to his objections notarized

statements from three individuals who indicate that they know Mr. Archilla. (Doc.

12, pp. 23-28). None of the statements identifies Mr. Archilla’s country of origin.

Two of the statements refer to Mr. Archilla’s potential removal to Canada, but

neither of those statements indicates that Mr. Archilla is a citizen of Canada, and,

again, Mr. Archilla does not dispute ICE’s assertion that Canadian officials have

been unable to find information that indicates that Mr. Archilla is a citizen of

Canada.

      In his objections, Mr. Archilla asserts that he “has not thwarted the efforts of

the government to deport him,” (Doc. 12, p. 21), but the evidence before the Court

says he has. Mr. Archilla is in the best position to help ICE officials determine his

country of origin based on his correct legal identity. If Mr. Archilla wishes to

develop a record to support a habeas petition, he should cooperate fully with ICE

officials and document the information that he provides to ICE officials to support

their effort to remove him. The analysis of the applicable law in the magistrate

judge’s report should help Mr. Archilla understand the efforts that he must make to

assist ICE agents before he may meet the requirements for constitutional relief from

his custody.


                                          5
                                            IV.

      For the reasons stated above, the Court overrules Mr. Archilla’s objections,

adopts the magistrate judge’s report, and accepts the magistrate judge’s

recommendation. The Court will enter a separate order dismissing Mr. Archilla’s

petition without prejudice. The Court asks the Clerk to please serve a copy of this

memorandum opinion and the accompanying final judgment on Mr. Archilla and

counsel of record.

      DONE this 31st day of January, 2020.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        6
